Title: From George Washington to Brigadier General Anthony Wayne, 9 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Pompton [N.J.] 9th Novemr 1779
        
        I rode down to this place to see General Sullivan and to be in the way should the enemy, by their late preparations upon Staten Island seem to threaten any thing serious. But having heard nothing to make me beleive that they will come over in

any considerable force I shall return part of the way to West point this Evening.
        From a variety of circumstances, but particularly for want of Water to grind, we are like to be for a while exceedingly distressed for Flour. I would therefore wish you to put the troops under your command to an allowance, for the present, of three quarters of a pound ⅌ day, and make an equivalent in Meat, which they can easily barter with the Country People for Vegetables, which will be a good substitute for the short allowance of Bread. I hope the necessity of this measure will not be of long duration, as the Commy assures me want of water is the principal difficulty.
        Should the enemy move towards you, you will be pleased to give Genl Sullivan, who is here, the earliest notice. I imagine your present position is such, that by quick intelligence, you would be near enough to fall upon the Rear of the Enemy should they attempt Westfeild or Springfeild, but if you think a position some what lower down, (keeping under the mountain,) would be preferable, you may take it. In this you will be governed by the advices you receive of the situation of things upon Staten Island. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      